                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

JONATHAN DOMTAE PERKINS                                 CIVIL ACTION NO. 19-1232

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

OUACHITA CORRECTIONAL                                   MAG. JUDGE KAREN L. HAYES
CENTER, ET AL.

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 17] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Jonathan Domtae

Perkins’ claims are DISMISSED as frivolous and for failing to state claims on which relief may

be granted.

       MONROE, LOUISIANA, this 23rd day of December, 2019.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
